                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


Vitaly Evgenievich Pilkin,                     )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 20-832 (UNA)
                                               )
United States Department of Justice et al.,    )
                                               )
                Defendants.                    )



                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the application and

dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring

the court to dismiss an action “at any time” it determines that subject matter jurisdiction is

wanting).

       Plaintiff is a resident of Moscow, Russia. He sues the U.S. Department of Justice and

Attorney General William Barr for DOJ’s alleged refusal to investigate his complaints of federal

offenses “committed by Sony Group Companies” and “law firm Hogan Lovells[.]” Compl. ¶ 5;

see id. ¶¶ 9-18 (recounting complaints of law violations that plaintiff allegedly submitted to DOJ

between October 2013 and September 2016).

       The United States Attorney General has absolute discretion in deciding whether to

investigate claims for possible criminal or civil prosecution, and, as a general rule applicable here,

such decisions are not subject to judicial review. Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476,

1480-81 (D.C. Cir. 1995); see Heckler v. Chaney, 470 U.S. 821, 831 (1985) (“[A]n agency’s
                                                   1
decision not to prosecute or enforce, whether through civil or criminal process, is a decision

generally committed to an agency’s absolute discretion.”); Wightman-Cervantes v. Mueller, 750

F. Supp. 2d 76, 80 (D.D.C. 2010) (“[A]n agency’s decision whether to prosecute, investigate, or

enforce has been recognized as purely discretionary and not subject to judicial review.”), citing

Block v. SEC, 50 F.3d 1078, 1081-82 (D.C. Cir. 1995) (other citation omitted). Notably, the

Supreme Court’s “recognition of the existence of discretion is attributable in no small part to the

general unsuitability for judicial review of agency decisions to refuse enforcement.” Heckler, 470

U.S. at 831.    Therefore, this case will be dismissed.      A separate order accompanies this

Memorandum Opinion.


                                                     _________s/_____________
                                                     AMY BERMAN JACKSON
Date: April 14, 2020                                 United States District Judge




                                                2
